EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 1/14/20101 Sale 1/15/20102 Sale 1/19/20103 Sale 1/20/20104 Sale 1/21/20105 Sale 1/22/20106 Sale 1/25/20107 Sale 1 This transaction was executed in multiple trades at prices ranging from $3.92 - 4.03. 2 This transaction was executed in multiple trades at prices ranging from $3.90 - 4.05. 3 This transaction was executed in multiple trades at prices ranging from $3.72 - 3.80. 4 This transaction was executed in multiple trades at prices ranging from $3.55 - 3.71. 5 This transaction was executed in multiple trades at prices ranging from $3.38 - 3.58. 6 This transaction was executed in multiple trades at prices ranging from $3.36 - 3.50. 7This transaction was executed in multiple trades at prices ranging from $3.40 - 3.53.
